Citation Nr: 0413624	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  01-00 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right leg disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from May 1967 until April 
1970.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a July 2000 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Cleveland, Ohio.

These matters were previously denied by the Board in a May 
2002 decision.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims ("Court").  
In a January 2003 Order, the Court vacated the May 2002 Board 
decision as to these issues, and remanded the matters back to 
the Board for development consistent with a Joint Motion for 
Remand and to Stay Further Proceedings.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board has thoroughly reviewed the claims file and finds 
that additional development is necessary in order to comply 
with the VCAA and Quartuccio.  Specifically, the Board 
observes that the veteran has not received a notice letter 
describing the evidence required to substantiate the claim 
and discussing the division of responsibility between VA and 
a claimant in developing a claim.  The Board notes that the 
veteran was issued a VA development letter in April 2004, but 
such correspondence pertained only to a claim for service 
connection for a skin disability, not currently before the 
Board.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied with 
respect to each issue currently on appeal 
in accordance 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, (West 2002), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as 
well as and any other applicable legal 
precedent.

2.  If additional evidence is received as 
a result of the above action, then the RO 
must readjudicate the issues on appeal 
and consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




